By the Court.
A person held under color of legal process is not entitled to the writ of habeas corpus, as of right. Rev. Sts. c. Ill, §§ 1, 2. It is very clear that, if the petitioner were here *407on habeas corpus, the court would only fix the amount of bail Now, by Rev. Sts. c. Ill, § 36, “when any person is committed to jail, on any criminal accusation, for want of bail, any justice of the court of common pleas, or any two justices of the peace and of the quorum, may admit him to bail,” and may issue a writ of habeas corpus, when necessary for this purpose. There is therefore no occasion for us to issue this writ.

Petition dismissed.